The only matter that I desire to discuss is, what I consider the vital issue in the appeal, the proposition maintained by the railroad company:
Under a complaint based specifically upon the Employers' Liability Act of Congress, for damages on account of the wrongful death of an employee, it having been judicially ascertained that the deceased was not an employee, but a trespasser, the plaintiff is not entitled to recover, upon proof of the negligent or willful conduct of the defendant's agent.
It does not matter that the act of the agent of the company is characterized as willful and wanton and so grossly negligent as to have been reckless, expletives that are handled quite freely; they add nothing to the incidents of the alleged relation; the same consequences would ensue if the act were temporarily characterized simply as negligent.
The point is that the complaint has alleged the relation of master and servant, and under that allegation the plaintiff is not entitled to recover upon proof of an entirely different relation.
It has been held by this Court, and by the Supreme Court of the United States, that when a plaintiff has alleged the relation of master and servant between the defendant and the injured party, and has established it, the question whether at the time the defendant and the injured party were engaged *Page 399 
in interstate commerce (the case then being governed by the Federal Act), or in intrastate commerce (the case then being governed by the State law), is one of fact, which the plaintiff has the right to have submitted to the jury, under instructions appropriate to the issue as determined.
The plaintiff may, without referring to either law, allege the relation, the wrongful injury, and the damage, and upon the establishment of these facts recover under whichever law may, by the facts, be shown to be appropriate.
He may, upon the allegation of a cause of action under either law, be entitled to an amendment, upon proper conditions, setting himself straight as the facts may develop.
These situations are essentially different from that presented in the case at bar, where the plaintiff has alleged the relation of master and servant and has failed in his proof of that relation, and attempts to recover upon a different relation, that of proprietor and trespasser.
Not one of the cases cited in behalf of the respondent, in my opinion, touches the question now at issue:
Koennecke v. R. Co., 101 S.C. 86, 85 S.E., 374, 376. The complaint stated a cause of action under the State Statute for the death of an employee; there was no reference to the matter of interstate employment, in either the complaint or answer; upon the trial it developed that the deceased was employed in interstate commerce; the plaintiff moved to amend the complaint by alleging facts bringing the case under the Federal Act; the amendment was allowed and upon the appeal the order was sustained, upon the ground "that the cause of action is the same, whether the action be brought under the State or Federal Law"; that the differences between the two laws lie in the authority by which the right of action is given and in some of the rules applicable; that they relate to form and procedure rather than to substance. The Court goes a step further in holding: "From what has already been said, there does not appear to be any sound reason why a plaintiff may not set up in his complaint *Page 400 
the same cause of action under the State law and also under the Federal law, stating it separately, of course, and try it under the law which the proof shows to be applicable. Where the cause of action is so alleged, the parties would come to trial prepared to meet the issues which might arise under either aspect of the case. There is no inherent difficulty in this method of procedure, and it will greatly facilitate the trial of such cases and promote the ends of justice. Doubtless in most cases the evidence will clearly settle the question whether the State or Federal law is applicable." That case was taken by writ of error to the Supreme Court of the United States, where the judgment was affirmed,239 U.S. 352, 36 S.Ct., 126, 127, 60 L.Ed., 324; the Court basing its decision upon the ground: "The cause of action arose under a different law by the amendment, but the factsconstituting the tort were the same, whichever law gavethem that effect, * * *" The facts constituting the tort arose first out of the relation subsisting between the railroad company and the injured party, master and servant, an injury caused by the negligent act of the defendant and resulting damage.
The facts of the present case are decidedly lacking in parallelism with the foregoing statement; so far as the action is based upon the relation of proprietor and trespasser they lack the first essential of similarity of relation.
The complaint alleges the relation of master and servant, and appeals to the Federal act for relief; if the attempted shift still recognized that relation and appealed to the State law for relief, I would have no doubt of the plaintiff's right to amend accordingly; but when he would seek to repudiate that relation and set up an essentially different cause of action, he certainly would not be entitled to the amendment upon trial except upon terms.
Seyle v. Charleston Terminal Co., 106 S.C. 215,90 S.E., 1016. This case is quite similar to theKoennecke case. The complaint stated a cause of action for *Page 401 
the death of an employee; there was no reference to the matter of interstate employment, in either the complaint or answer; upon the trial it developed that the deceased was employed in interstate commerce; the plaintiff did not move to amend accordingly; the circuit Judge granted defendant's motion for a non-suit upon the ground of variance between the cause of action alleged and that proved; the order of non-suit upon appeal was reversed upon the ground that there was some evidence, in addition to that of the defendant to the contrary, that the deceased was engaged in intrastate commerce; and that the issue upon this conflict should have been submitted to the jury; reaffirming the conceded proposition, that where the complainant relies upon neither the Federal Act nor the State law, he is entitled to a submission of the issue to the jury whether it be a case of interstate or intrastate employment — a proposition that is wide of the mark upon the issue of law here presented.
Missouri, K.  T.R. Co. v. Wulf, 226 U.S. 571, 33 S.Ct., 135, 137, 57 L.Ed., 355, Ann. Cas., 1914-B, 134. In this case the plaintiff sued in her individual capacity, as the mother of the deceased, a locomotive engineer in the employmentof the railroad company, for damages alleged to have resulted from the negligence of the company. The action was thus instituted under the laws of Kansas where the death occurred, which permitted it. Facts were alleged which would support the action under the Federal Act, which, however, authorized action only by the personal representative. The trial Court allowed an amendment which authorized her to sue as administratrix and specifically under the Federal Act. The Supreme Court of the United States, upon writ of error, held that the amendment was properly allowed upon the ground that it "without in any way modifying or enlargingthe facts upon which the action was based, in effect merely indicated the capacity in which the plaintiff was to prosecute the action." The "facts upon which the action was based" were that the deceased was an employee; that he *Page 402 
was injured by the negligence of the defendant; that damage resulted to the plaintiff. Altogether unlike the situation in the present case.
Wabash R. Co. v. Hayes, 234 U.S. 86, 34 S.Ct., 729,730, 58 L.Ed., 1226. This was an action against the railroad company to recover for a personal injury sustained by the plaintiff while he was employed as a switchman. The complaint alleged that the injury occurred while defendant was engaged, and while plaintiff was employed by it in interstate commerce. The other allegations of the complaint were such that, with the allegation just referred to, they stated a cause of action for injuries to a servant under the Federal Employers' Liability Act and without it they stated a cause of action for injuries to a servant under the common law. At the trial, the proof failed to show that the injury occurred in interstate commerce, and at the defendant's request the Court instructed the jury that the Federal Employers' Liability Law did not apply, and then treated the allegation respecting interstate commerce as eliminated and submitted the case to the jury as one controlled by the common law of the State, for injuries to a servant. Judgment was rendered for plaintiff which was sustained by the State Appellate Court and the appeal to the Supreme Court of the United States was dismissed for want of jurisdiction on the ground thatthe ruling did not operate as a denial of a right or immunityto which the defendant was entitled under the Federal Act.
The court said: "That the injury did occur outside of interstate commerce was declared in the Court's instruction to the jury, and the defendant, having requested the instruction, is bound by it."
In what manner this case could have had even persuasive weight in causing the trial Judge to rule as he did is difficult to see. Plaintiff was suing as an employee of the defendant, and whether he was employed in interstate or intrastate commerce would determine whether he could recover under the Federal or under the State law. No question of recovering *Page 403 
on two contradictory causes of action, which is what the trial Judge ruled could be done in this case, was involved. In fact, the decision of the Supreme Court was based on the fact that only one right of recovery was sought. The Court said: "The plaintiff asserted only one right to recover for the injury, and in the nature of things he could have butone" — thus definitely refuting any thought that plaintiff could have had two rights to recover, which is what has been decided here.
The situation presented in the Wabash case was simply that when plaintiff proved that he was injured while employedas a switchman, but failed to prove that the injury occurred in interstate commerce, the Court permitted anamendment to the pleading to conform to the proof without in any way giving him a different right of action — a ruling as to the correctness of which there can be no question.
N.Y. Central R. Co. v. Kinney, 260 U.S. 340,43 S. Ct., 122, 123, 67 L.Ed., 294. This was an action for personal injuries to the plaintiff, caused by a collision of a trainupon which he was employed as an engineer, with a train of another railroad company. The complaint set forth facts that would have given a cause of action at common law, under the statutes of New York or under the Federal Act. The trial Court allowed an amendment that the plaintiff was engaged in an interstate movement. Upon writ of error the Supreme Court of the United States held that the amendment was properly allowed upon the ground that it "merely expanded or amplified what was alleged in support of the cause of action already asserted. * * * The facts constitutingthe tort were the same, whichever law gave them that effect." I hardly think that it can be contended that the facts alleged of the relation of master and servant, with the allegations of negligence and damage, can be considered the same as facts alleged repudiating that relation and stating an entirely different relation subject to entirely different rules of law. *Page 404
Blake v. Southern Ry. Co., 126 S.C. 407,120 S.E., 360, 361. The plaintiff sued specifically under the Federal Act for personal injuries sustained by him while in the employment of the company. There was an entire failure of evidence to support the allegation of interstate employment, and upon this ground the trial Judge granted a non-suit. Upon appeal the order of non-suit was reversed, the Court declaring: "If the plaintiff's right to recovery depended absolutely upon the provisions of the Employers' Liability Act, the failure to prove that the plaintiff was at the time of the injury engaged in interstate commerce would be fatal to such right, and would justify the direction of a verdict; but if, notwithstanding such failure, the plaintiff [as anemployee] has a cause of action under the State or common law, his right of recovery should not be concluded by such failure, but he should be allowed to amend his complaint by conforming the pleadings to the facts proved, upon such terms as the Court in its discretion should see fit to impose."
The Court manifestly intended that the words italicized and in brackets were understood.
I do not at all question the following propositions:
1. If the plaintiff counts upon a cause of action in favor of the injured party, an employee, and makes no mention of interstate or intrastate employment, he needs no amendment; he is entitled to go to the jury, which under the direction of the Court will apply the Federal Act or the State law as they find the fact to be of interstate or intrastate employment.
2. If the plaintiff counts upon a cause of action in favor of the injured party, an employee, and bases his action upon the Federal Act but fails to establish the fact of interstate employment, he should be allowed to amend his complaint upon such terms as the trial Judge may reasonably impose, setting forth a cause of action under the State law.
3. Vice versa, when he alleges a cause of action under the State law and establishes interstate employment. *Page 405 
I do not think that under any one of these propositions, or under any decision; State or Federal, he may come into Court alleging employment in an interstate movement, utterly fail to establish the fact of employment, but does establish the relation of trespasser, he may so substantially change the facts and his cause of action during the trial.
Section 436 of the Code provides: "The Court may, * * * amend any pleading, * * * when the amendment does not change substantially the claim * * * by conforming the pleading * * * to the facts proved." See full note to this section.
It will be observed that the plaintiff did not ask to amend the complaint by striking out the allegations of employment and interstate movement, but sought to take chances upon both causes of action — to ride both horses going in opposite directions at the same time.
I think that the Court after holding at the close of the testimony that there were two causes of action stated in the complaint, viz., a cause of action for injury to plaintiff's intestate as an employee under the Federal Employers' Liability Act, and a cause of action to plaintiff's intestate as to trespasser under Lord Campbell's Act, erred in refusing to require plaintiff to elect as to which cause of action she would rely on, inasmuch as the said causes of action are inconsistent.
Under the ruling of the Judge, the plaintiff was allowed to claim compensation for the pecuniary benefits of which she and her husband were deprived by the negligent killing of her intestate while employed by the defendant, and also to claim actual and punitive damages such as might be proportionate to any injury resulting to the parents to which they were entitled because of the willful and wanton killing of the intestate while he was trespassing on the property of the defendant.
A mere statement of the two claims is sufficient to show their inconsistency. *Page 406 
Under these conditions defendant was entitled to have plaintiff elect as to which claim she would rely on, as the assertion of one was necessarily repugnant to, and in repudiation of, the other. As is said in 20 C.J., 3, under the topic "Election of Remedies": "The doctrine of election of remedies is based upon the rule that a party cannot either in the course of litigation or in dealings in pais occupy inconsistent positions; in other words, a man shall not be allowed to approbate and reprobate."
In the case of Cline v. Railway, 113 S.C. 440,102 S.E., 641, 643, plaintiff while in the employment of defendant received serious personal injuries and brought suit on two inconsistent causes of action, setting them out separately — one for fraudulent breach of a contract for permanent employment, and one for fraud and deceit in inducing him to make the contract and execute a release for his injuries. At the close of the testimony, he was required, on motion of defendant, to elect as to which cause of action he would ask for judgment, and he elected the second cause of action. The ruling requiring the election was made a ground of appeal, and as to this exception the Court said:
"But clearly he did not have the right to pursue both remedies, for they are inconsistent, since the first affirms the validity of the release and contract, and the second asserts their invalidity.
"The law is well settled that in such circumstances a party must elect which remedy he will pursue; and it is equally well settled that once he has made his election with full knowledge of the facts, he is bound by it, no matter what the result may be, and he cannot afterwards have recourse to the other remedy, if the one chosen proves to be fruitless."
In the case of McMahan v. McMahon, 122 S.C. 336,115 S.E., 293, 294, 26 A.L.R., 1295, the Court said:
"The doctrine of election of remedies is regarded as being an application of the law of estoppel, upon the theory *Page 407 
that a party cannot in the assertion of his right occupy inconsistent positions in relation to the facts which form the basis of his respective remedies; it is based on the proposition that, when a party has two remedies proceeding upon opposite and irreconcilable claims of right, the one adopted excludes the other.
"The so-called `inconsistency of remedies' is not an inconsistency between the remedies themselves, for this may often happen when the same facts are relied upon as the basis of the several alternative remedies; but it means that a certain state of facts relied upon as the basis of a certain remedy is inconsistent with and repugnant to another certain state of facts relied upon as the basis of another remedy."
See, also, Singleton v. Cuttino, 107 S.C. 465,92 S.E., 1046; Davis v. Stukes, 122 S.C. 539, 115 S.E., 814;Pendleton v. Railway, G.  E. Co., 132 S.C. 507,128 S.E., 711; Walker v. McDonald, 136 S.C. 231,134 S.E., 222.
If the plaintiff, upon ascertaining, what was later found by the jury, that the deceased was not an employee of the company at the time of the collision, had moved to amend the complaint by striking out the allegations purporting to establish a cause of action under the Federal Act, and by inserting in lieu thereof allegations appropriate to a cause of action based upon a willful act causing injury to the deceased as a trespasser, I am inclined to think that her motion should have been granted and the trial proceeded with, in view of the allegation of the answer that the deceased was not an employee but a trespasser. Under the circumstances I do not think that counsel for the company with his habitual frankness would have pleaded surprise. Counsel for the plaintiff did not, however, ask for such an amendment, but, as stated, for an amendment leaving two utterly inconsistent causes of action in the complaint, which rendered it susceptible to a motion for an order requiring him to elect. *Page 408 
His Honor refused the motion, upon, as I think, the mistaken view that the complaint permitted a recovery upon either cause of action without the necessity for an amendment.
As the complaint stood then, after the refusal of the motion to amend, there was nothing left in it except the cause of action under the Federal Act.
The jury found that the deceased was not an employee; therefore there could have been no recovery under the Federal Act. The jury having so found and having assessed both actual and punitive damages, it is manifest that they based their verdict upon a cause of action which was not declared upon in the complaint, which cannot be done.
The rule is universal that a plaintiff has no right to recover upon a theory not supported by the allegations in his complaint. Brockinton v. Lynch, 119 S.C. 273,112 S.E., 94, 108.
In this case the Court said:
"A judgment must accord with and be warranted by the pleadings of the party in whose favor it is rendered. If it is not supported by the pleadings, it is fatally defective. 23 Cyc., 816.
"`A judgment upon a subject within the jurisdiction of a Court, but which is not brought before it by any statement or claim of the parties, and is foreign to the issue submitted, is void.' 23 Cyc., 820.
"`The determination as to whether a finding is within or without the issues is to be made by an examination of the pleadings. A finding for plaintiff must be responsive to the theory of the complaint, as shown by the allegations contained therein.' 38 Cyc., 1970."
In 33 Corpus Juris, 1139, under "Judgments," we find the following statement of the law: "A Court cannot properly put upon its record a judgment which is not a proper sequence to the pleadings. The judgment must conform to, *Page 409 
and be supported by, the pleadings in the case. It is a general rule that a recovery must be had, if at all, upon the facts alleged in the pleadings, and facts proved but not pleaded will not support the judgment, although found by verdict or finding, proof of a state of facts different from that alleged constituting a variance. A judgment must also be sustained by the evidence adduced, in connection with facts admitted by the parties in the pleadings or otherwise. Facts pleaded but not proved or admitted on the trial will not support a judgment. In other words, the judgment must conform to both the pleadings and the proofs, and be in accordance with the theory of the action upon which the pleadings are framed and the case was tried. This rule is of universal application, and whether the action or suit is at law, in equity, or under the code, the judgment must be secundumallegata et probata. A judgment inconsistent with admitted or conclusively established facts is erroneous and will be reversed."
The primary error was committed by the Judge in submitting to the jury for answering questions not relevant to the issues in the case and absolutely confusing. If plaintiff was in the employment of the defendant and defendant was negligent and this negligence proximately caused his death, defendant was liable. But if he was not in the employment of the company and defendant was still negligent and this negligence proximately caused his death, defendant was not liable. If he was not in the employment of the defendant and defendant was guilty of wantonness and this wantonness contributed to his death, defendant would still not be liable,unless the jury found that he was wantonly killed after beingdiscovered on the engine. His presence on the engine was in direct violation of a known and enforced rule.
In view of the fact that there was no cause of action before the Court, based upon the willful act of the engineer, I refrain from discussing the question whether the circumstances justified the imposition of punitive damages. *Page 410 
The following authorities are interesting in connection therewith: Darwin v. R.R., 23 S.C. 531, 55 Am. Rep., 32;Burns v. R.R., 63 S.C. 46, 40 S.E., 1018; Stephens v.R.R., 82 S.C. 542, 64 S.E., 601; Hinnant v. R.R., 113 S.C. 19,100 S.E., 709; I.C.R. Co. v. Messina,240 U.S. 395, 36 S.Ct., 368, 60 L.Ed., 709; Note, 14 A.L.R., 145, 166. See, also, R. Co. v. Rock, 279 U.S. 410,49 S. Ct., 363, 73 L.Ed., — .
For these reasons I think that as the plaintiff may have a cause of action under the facts which have no basis in the complaint (see Blake case), the judgment should be reversed and the case remanded to the Circuit Court with leave to the plaintiff to amend the complaint as suggested; it being an adjudicated fact in the case that the deceased was not an employee at the time of his injury.